Citation Nr: 0825181	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  07-28 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic suppurative 
otitis media.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1947 to July 1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision, which 
determined that new and material evidence had not been 
submitted to reopen claims for service connection for chronic 
suppurative otitis media and a sinus disorder.

The issue of entitlement to service connection for a sinus 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for chronic otitis of the 
right ear was denied in a Board decision in November 1989.

2.  The evidence submitted since the Board decision of 
November 1989, pertinent to the claim for service connection 
for chronic suppurative otitis media is either cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  





CONCLUSIONS OF LAW

1.  The November 1989 Board decision which denied service 
connection for chronic otitis of the right ear is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).

2.  Evidence received since the November 1989 Board decision 
is not new and material, and the veteran's claim for service 
connection for chronic suppurative otitis media is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

Prior to the adjudication of the claim, a November 2006 
letter advised the veteran of the evidence necessary to 
substantiate a claim for service connection for chronic 
otitis of the right ear, including the type of evidence 
required to reopen this previously denied claim, advised of 
his respective duties, and asked the veteran to submit 
information and/or evidence to the RO.  The content of this 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The claim was thereafter denied in a 
February 2007 rating decision.  A statement of the case again 
denied the claim in July 2007.  Although the veteran was not 
advised of the bases for assigning ratings and effective 
dates, since the Board has determined that new and material 
evidence has not been submitted to reopen the claim, the lack 
of such notice cannot be considered prejudicial to the 
veteran.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA and private treatment records, 
and Social Security Administration (SSA) disability claim 
records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The veteran 
has also not indicated any intention to provide additional 
evidence in support of his claim, and the Board is not 
required to remand for an etiological examination and opinion 
in the context of a claim to reopen a finally adjudicated 
claim where new and material evidence has not been presented 
or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Chronic Suppurative 
Otitis Media

The record with respect to this claim reflects that the 
November 1989 Board decision denied service connection for 
chronic otitis of the right ear.  As such, his claim for 
service connection for chronic suppurative otitis media may 
only be reopened if new and material evidence is submitted.

In this instance, since the November 1989 Board decision 
denied the claim on the basis that the evidence was against a 
finding that the veteran's preexisting chronic otitis of the 
left ear was aggravated by service, the Board finds that new 
and material evidence would consist of medical evidence that 
this disability was not noted at the time of entry into 
service or was aggravated during service.  

In this regard, additional evidence received since the 
November 1989 Board decision consists of statements and 
testimony provided by the veteran at his hearing before the 
Board in June 2008, SSA disability claim records, and VA and 
private treatment records documenting the post-service 
treatment and evaluation of this disorder.  However, the 
Board is unable to conclude that this evidence constitutes 
new and material evidence to reopen the claim.  More 
specifically, this evidence simply is not relevant or in any 
way probative as to whether this disorder was in fact noted 
upon entry into service or was aggravated during service.

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that refutes that otitis of the right ear was "noted" upon 
entry into service or reflects a link between current otitis 
of the right ear and service by way of aggravation, not 
simply additional documentation of the post-service 
evaluation and treatment of this disorder.  The Board also 
notes that the veteran's statements and testimony and the 
statements of his representative disputing that this disorder 
was noted upon service entry or was not aggravated during 
service were essentially considered at the time of the 
November 1989 Board decision, and are therefore cumulative in 
nature.  Moreover, as laypersons, the statements of the 
veteran and his representative as to whether otitis of the 
right ear was duly noted upon service entry or aggravated 
during service are of no probative value.  Espiritu v 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for chronic suppurative 
otitis media does not relate to an unestablished fact 
necessary to substantiate the claim and thus is not material.  
It is essentially redundant of assertions maintained at the 
time of the previous final denial in November 1989, and does 
not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

While the veteran's representative has recently contended 
that the veteran is alternatively entitled to de novo review 
of the claim on the basis of changes in the law regarding the 
presumption of soundness, the Board disagrees.  "[S]ection 
1111 applies when a claimed disability is not noted upon 
entering service, and section 1153 applies when the claimed 
disability is noted upon entry."  Jordan v. West, 17 Vet. 
App. 261. 272 (2003) citing Joint Motion of the Parties, Oct. 
27, 2002 (emphasis in original).  Thus, since this disability 
was found to be noted upon entry, the changes in the law 
regarding the presumption of soundness are not for 
application and do not warrant de novo review.  


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for chronic suppurative otitis media is denied.


REMAND

As for the remaining issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a sinus disorder, the veteran has been advised 
of what generally qualifies as new and material evidence.  
However, he has not been notified of the evidence necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial as to this claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence that is not of 
record that is necessary to reopen his 
claim for service connection for a 
sinus disorder, that VA will seek to 
obtain, and that he is expected to 
provide.  This notice should include an 
explanation of the basis for the 
previous denial in November 1989 and 
what the evidence must show in order to 
reopen this veteran's particular claim.  
A copy of the notification should be 
placed in the claims folder.

2.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


